Citation Nr: 0313950	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  94-48 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 
1994 for the award of a 100 percent disability evaluation for 
the service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for the service-
connected hearing loss.

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


INTRODUCTION

The veteran served on active duty from November 1963 to April 
1968.

This appeal arose from a January 1997 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted a 100 percent disability 
evaluation for the service-connected PTSD, effective February 
1, 1994.  In December 1997, the Board of Veterans Appeals 
(Board) remanded this issue for additional development.  
Following this development, the Board issued a decision in 
February 2000 which denied entitlement to an effective date 
earlier than February 1, 1994 for the award of a 100 percent 
evaluation for the PTSD.  

In December 2000, a Joint Motion for Remand was issued, which 
requested that the February 2000 Board decision be vacated.  
In January 2001, the Court of Appeals for Veterans Claims 
(Court) issued an Order which vacated the February 2000 Board 
decision and ordered reconsideration of this issue consistent 
with its Order.  A copy of the Joint Motion and the Court's 
Order have been made part of the claims file.  

In August 2001, the Board remanded this issue for additional 
development.  This issue is now again before the Board for 
further appellate consideration.

In July 2002, the RO issued a rating action which confirmed 
and continued the 0 percent evaluation assigned to the 
service-connected hearing loss and which denied service 
connection for tinnitus.  The veteran timely appealed these 
denials and these claims are properly before the Board for 
appellate review at this time.

The Board is undertaking additional development on the issue 
of entitlement to service connection for tinnitus pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The veteran filed an informal claim for an increased 
evaluation for PTSD on September 13, 1991.

2.  On VA audiological evaluation in June 2002, the average 
pure tone decibel (dB) loss was 39 dB in the right ear and 45 
in the left ear, with speech discrimination of 96 percent in 
the right ear and 92 percent in the left.


CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award for 
the 100 percent evaluation for the service-connected PTSD is 
September 13, 1991.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
3.155, 3.157, 3.159, 3.400(o)(2), Diagnostic Code (DC) 9411 
(1991 & 2002).

2.  The criteria for a compensable evaluation for the 
service-connected hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85, DC 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that the VA examination report of 
September 1991 should be accepted as an informal claim for an 
increased evaluation for the service-connected PTSD.  He also 
asserted that this report showed that he was entitled to a 
100 percent disability evaluation at that time.  He has also 
argued that his service-connected hearing loss is more 
disabling than the current evaluation would suggest.  He 
indicated that he had trouble hearing conversations.  
Therefore, he believes that an increased evaluation is 
justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Earlier effective date

The pertinent evidence of record included the report of a VA 
examination conducted in July 1989.  At the time of this 
examination, the veteran complained of continuing depression 
and loss of sleep.  He stated that his intrusive thoughts 
were now occurring daily.  He reported an inability to read 
anything about violence.  He described having flashbacks on a 
regular basis, as well as survival guilt and recurring 
nightmares.  He noted that he was unemployed and tended to 
stay away from other people, mostly due to concerns about 
losing his temper and his control.  The mental status 
examination found that he was markedly depressed and had 
normal psychomotor activity.  He was relevant, logical and 
coherent, with a normal rate of speech.  He reported survival 
guilt, depression, fear of losing impulse control, reliving 
of Vietnam experiences with daily intrusive thoughts.  
Reality testing was intact.  No major cognitive deficits were 
noted and his insight was fair.  The diagnosis was PTSD, 
increased in severity.

Based upon this examination, a rating action was issued in 
May 1989 which increased the evaluation assigned to his 
disorder to 50 percent, effective May 8, 1989.

VA re-examined the veteran in January 1991.  The examiner 
noted that no new background information had been obtained 
since the 1989 examination.  The veteran complained that he 
was worse.  He stated that he slept for 2 hours a night and 
would hear things, awaking in a panic.  He indicated that the 
Persian Gulf War had brought back bad memories.  He tended to 
stay alone, due to his fear that he would lose his temper.  
He noted that he was afraid of close relationships.  He would 
dwell on intrusive thoughts of violence, death, broken bodies 
and body bags.  There was no evidence of a psychosis or major 
cognitive deficits.  The diagnosis was PTSD, unchanged.  

A rating action was then issued in March 1991.  This denied 
an increased evaluation for the service-connected PTSD.

The veteran was again examined by VA in September 1991 (a 
date stamp indicated that this report was received at the RO 
on September 23, 1991).  Again, no new background information 
was elicited.  He tended to dwell on flashbacks; he stated 
that all of his buddies were now dead, the last one having 
died 4 years before.  He stated that he did not like to leave 
his room.  He described having vivid Vietnam nightmares.  He 
indicated that he did not like to be reminded of Vietnam but 
stated that he relived his combat experiences.  He was 
markedly asocial and stated that people should not bother 
him.  The mental status examination noted that, during the 
interview, he rocked back and forth in the chair.  He would 
cry intermittently.  His affect was depressed with low 
emotional tone and a labile affect.  The rate and rhythm of 
his speech was unremarkable.  He tended to dwell on 
depression, the death of friends and his long periods of 
combat.  He would be disoriented upon waking from his 
nightmares.  There was no evidence of a psychosis or of 
cognitive deficits.

No rating action was issued following this examination.  A 
rating action was issued in January 1997 which increased the 
evaluation assigned to the PTSD to 100 percent.  This was 
made effective February 1, 1994, the date of the routine 
future examination conducted by VA.

Increased evaluation, hearing loss

The veteran was examined by VA in March 1999.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
45
55
LEFT
10
10
20
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
average dB loss in the right ear was 33 and 38 in the left 
ear.

VA re-examined the veteran in June 2002.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
50
55
LEFT
15
25
30
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
average dB loss in the right ear was 39 and 45 in the left 
ear.


Relevant laws and regulations

Earlier effective date

Any communication or action, indicating an intent to apply 
for one or more benefits administered by VA from a claimant 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(1991).  The date of outpatient or hospital examination or 
date of admission to a VA hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1991).

According to 38 C.F.R. § 3.400(o)(2) (1991), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date; otherwise, the date of receipt of the claim.  
It was held in Servello v. Derwinski, 3 Vet. App. 196 (1992), 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the one year prior to the claim, the 
increase in disability was ascertainable.  

The applicable criteria for rating psychoneurotic disorders 
in 1991 were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1991).

Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2002).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
5103A & 5107 (West 2002) (VCAA) was signed into law.  This 
enhanced the notification and assistance duties of VA towards 
claimants.  In this case, it is found that those duties have 
been met.  

The Board remanded this case for additional development in 
August 2001.  At that time, he was informed of what evidence 
and information was needed to substantiate his claim for an 
earlier effective date for a 100 percent evaluation for the 
PTSD.  Moreover, he was sent correspondence by the RO in 
April 2002, which informed him of the provisions of the VCAA 
and their application to his claim for an earlier effective 
date.  He was also sent additional VCAA notice in May 2002, 
which referred to its application to his claim for an 
increased evaluation for his hearing loss. 

Therefore, it is found that the veteran has been informed of 
the information and evidence necessary to substantiate his 
claims.  The RO has provided the veteran with an examination 
and notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claims.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

Earlier effective date

After reviewing the evidence of record, it is found that the 
veteran is entitled to an effective date of September 13, 
1991, the date of the VA examination, for the assignment of a 
100 percent disability evaluation for his PTSD.  The RO had 
denied an increased evaluation for the PTSD in a rating 
action issued in March 1991; the veteran did not appeal this 
decision.  However, he underwent a VA examination in 
September 1991.  Initially, the Board finds that this 
examination report constituted an informal claim for an 
increased evaluation for the PTSD.  Moreover, this report 
indicated that a 100 percent disability evaluation was 
warranted at that time.  The veteran's symptoms at that time 
had resulted in virtual isolation in the community; it was 
noted that he isolated himself, staying in his room most of 
the time.  He was described as "markedly asocial."  His 
behavioral processes were disrupted; he noted that he 
isolated himself because of his fear that he would lose 
control.  He also noted that he would awake from Vietnam 
dreams in a disorientated state.  He was also clearly unable 
to obtain or maintain employment.  Therefore, it is found 
that, at the time of the September 13, 1991 VA examination, 
the veteran was 100 percent disabled by his PTSD.  However, 
there is no evidence of record between the March 1991 denial 
by the RO and the September 1991 VA examination that the 
veteran was 100 percent disabled.  Therefore, the effective 
date of the 100 percent evaluation is the date of receipt of 
the informal claim (the date of the examination), September 
13, 1991.

Therefore, it is found that the evidence supports a finding 
of entitlement to an earlier effective date of September 13, 
1991 for the award of the 100 percent disability evaluation 
for the service-connected PTSD.  

Increased evaluation, hearing loss

After reviewing the evidence of record, it is found that the 
veteran is not entitled to an increased evaluation for his 
service-connected hearing loss.  According to Table VI of 
38 C.F.R. § 4.85 (2002), the numeric designation of hearing 
impairment of both ears is a Level I.  Table VII of 38 C.F.R. 
§ 4.85 (2002) reveals that these levels of hearing impairment 
warrant the assignment of a 0 percent disability evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his bilateral hearing loss disability.


ORDER

An earlier effective date of September 13, 1991 for the award 
of a 100 percent disability evaluation for the service-
connected PTSD is granted.

A compensable evaluation for the service-connected hearing 
loss is denied.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



